Citation Nr: 1020671	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  10-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant complete preadjudication notice 
in a letter dated in September 2008.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, and afforded the appellant the 
opportunity to give testimony before the Board, although he 
declined to do so.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Veteran contends that his bilateral hearing loss is due 
to acoustic trauma during service.  The record demonstrates 
that he was an infantry scout and participated in numerous 
battles and campaigns during World War II, including 
Ardennes, Central Europe, Normandy, Northern France, and 
Rhineland.  He was awarded the combat infantryman badge.  
Based on the nature of his wartime service, the Board finds 
that he was exposed to acoustic trauma in service.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service. 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The service treatment records do not show any complaints 
related to hearing loss.  The service discharge examination 
in July 1945 noted whispered voice hearing results of 15/15 
in each ear.  

A VA examination report dated in July 1946 did not include 
any complaints of hearing loss, and no hearing test was 
conducted.

The earliest medical evidence of hearing loss of record is on 
the VA audiology examination dated December 2008, more than 
60 years after separation from service.  The VA examiner 
noted the Veteran's history of World War II combat service, 
as well as the hearing noted at service discharge.  The 
examiner noted that the Veteran denied any significant non-
military occupational or recreational noise exposure.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
95
105+
105+
LEFT
15
20
50
75
70

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  The Veteran was diagnosed as having 
bilateral high frequency hearing loss, worse in the right 
ear.  The examiner stated that:

After review of the service medical 
records, personal interview and 
audiometric testing, it is the opinion of 
this examiner that Veteran's hearing loss 
is less likely as not a result of noise 
exposure during military service.

Based on the December 2008 VA examination, the Board finds 
that the Veteran has a bilateral hearing loss disability as 
defined by VA (see 38 C.F.R. § 3.385).  The issue remains 
whether service connection is warranted for bilateral hearing 
loss.  

The record does not contain any evidence of hearing loss 
complaints or findings until 2008.  At the December 2008 VA 
examination, the Veteran reported that he had had several 
tubes placed in his ears over the past 25 years to alleviate 
pain or pressure while flying; however, the Veteran has not 
reported a history of hearing loss since service.  The Board 
finds that the totality of the Veteran's statements does not 
show continuity of symptomatology of bilateral hearing loss 
symptoms since service.  See Jandreau, supra.  As to a causal 
relationship between his current hearing loss and service, 
the Veteran is not qualified to offer an opinion because the 
question of etiology of his hearing loss is not lay-
observable and requires medical expertise.

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.  The only 
medical opinion of record, that of the December 2008 VA 
examiner, is against a finding that the Veteran's current 
bilateral hearing loss is related to noise exposure in 
service more than six decades ago.  There is simply no 
competent evidence of record linking the current hearing 
loss, first shown decades after active duty, to any incident 
of service.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

Therefore, the weight of the competent and credible evidence 
demonstrates that the Veteran's current bilateral hearing 
loss began many years after his active duty and was not 
caused by any noise exposure in or incident of service.  As 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


